Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, filed 2 November 2020, have been acknowledged.
	The amendment to claim 1 has been acknowledged.
	The cancellations to claims 2-3 and 10 have been acknowledged.
	Claims 1, and 4-9 are currently pending.

Response to Arguments
Argument:
	Claim 1 now requires that both housing plates comprise at least one opening for receiving and guiding a one-piece limiting wedge in an axial direction. None of the references cited, either alone or in combination, teach this feature. Kahlmeyer’s stop insert 9 is inserted radially. Doty also does not teach plates having openings for receiving and guiding a limiting wedge in an axial direction.

Response:
	Because of the new claim language, a new rejection is necessitated by amendment set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, Line 11, the phrase “one-pieced limiting wedge” should be corrected to “one-piece limiting wedge”, in order to standardize the claim language.
Appropriate correction is required.

New Rejections Necessitated by the Applicant’s Amendments
	In light of Applicant’s amended claims, a new 103 rejection is presented below as a new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276305 A1 (Kahlmeyer et al., hereinafter referred to as Kahlmeyer) in view of US 5,038,765 (Young et al., hereinafter referred to as Young) and US 2004/0049140 A1 (Doty et al., hereinafter referred to as Doty).
In regards to Claim 1, Kahlmeyer discloses a biaxial joint 1 (frame part 1) for a joint orthosis (Paragraph 0025, In Fig 1, a section of a joint orthosis is represented), comprising:
hinge rails 2, 3 (upper section 2 and lower section 3) each having toothed joint heads 23, 33 (teeth 23, 33), the joint heads being guided in a joint housing 41, 42 (The combination of discs 41, 42) (Paragraph 0025, the joint mechanism 4, as represented in Fig 2, includes two discs 41, 42 positioned on either side of splints 2, 3. As further illustrated in Fig 1 and Fig 2, the two discs cover over the toothed joint heads 23, 33 and thus house them) between outer 42 and inner housing plates 41 (discs 41, 42) and being rotatable mounted in joint axes 4 (joint mechanism 4) (Paragraph 0006, the joint orthosis includes an upper member, a lower member operably connected to the upper member by one or more swivel axes at a joint mechanism) within the joint housing (Paragraph 0025, the joint mechanism 4, as represented in Fig 2, includes two discs 41, 42 positioned on either side of splints 2, 3. As further 
wherein at least both of the housing plates 41, 42 comprises at least one opening 49 (recess 49) (Paragraph 0031, wherein key element 94 locks into corresponding recess 49 in discs 41 and 42) for receiving and guiding a one-piece limiting wedge 9 (stop insert 9) in a direction (Paragraph 0031, On at least one side, a key element 94 is represented in the form of an elevation, which locks into the corresponding recess 49 in discs 41 and 42. Further illustrated in Fig 5a-5b, wherein key element 94 is on stop insert 9), wherein the limiting wedge 9 in the inserted state can engage at a determined rotation angle with corresponding shoulders 92, 93 (depressions 92, 93) (Paragraph 0031, the stop insert 9, represented in more detail in Figs 5a and 5b, shows depressions 92 and 93, in which the teeth 23 and 33 can freely glide) on the joint heads 23, 33 of the hinge rails 2, 3 to limit the rotation of the hinge rails 2, 3 in at least one pivoting direction (Paragraph 0031, in order to be able to limit flexion of the knee joint, a stop insert 9 may be inserted into the joint mechanism 4 which is inserted between the discs 41 and 42).
Kahlmeyer does not further disclose:
receiving and guiding a one-piece limiting wedge in an axial direction,
wherein the one-pieced limiting wedge comprises at least three functional sections:
an outer guiding shoulder engageable with the opening of the outer housing plate;
an inner guiding shoulder engageable with the opening of the inner housing plate; and
an intermediate central limiting portion having stop surfaces.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the one-piece limiting wedge, as disclosed by Kahlmeyer, to be inserted axially, as taught by Young, in order to further secure the one-piece limiting wedge into the biaxial joint housing.
Kahlmeyer in view of Doty does not further disclose:
wherein the one-pieced limiting wedge comprises at least three functional sections:
an outer guiding shoulder engageable with the opening of the outer housing plate;
an inner guiding shoulder engageable with the opening of the inner housing plate; and
an intermediate central limiting portion having stop surfaces.
	Doty teaches an analogous joint orthosis (Abstract, a lockable hinge for use in orthopedic braces), further teaching an analogous limiting wedge 60 (extension stop 60) (Paragraph 0017, when the toggle engages the button, the toggle preferably maintains the flexion stop within the recess) comprising at least three functional sections:

	an inner guiding shoulder (medial face of extension stop 60, as described in Paragraph 0046) engageable with the opening of the inner housing plate (Paragraph 0046, a portion of the medial face (not shown) of the second hinge plate 28 adjacent an anterior edge 62 (Fig 5) thereof also includes a groove (not shown), and
	an intermediate central limiting portion 82, 84 (abutment faces 82, 84) having stop surfaces (Paragraph 0049, a superior end of the extension stop 60 includes a first abutment face 82 (Fig 6) that is selectively engageable with the extension abutment face 48 on the first arm 22 to limit an extension range of the first arm 22. Similarly, an inferior end of the extension stop 60 includes a second abutment face 84 that is selectively engageable with the extension abutment face 48 on the second arm 24 to limit an extension range on the second arm 24) for the purpose of limiting the hinge for treatment. As a patient progresses through treatment, a variety of extension stops may be placed in order to allow a greater extension (Paragraph 0049).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the one piece limiting wedge as disclosed by Kahlmeyer to include a limiting wedge with an outer guiding shoulder, inner guiding shoulder, and an intermediate central limiting portion, as taught by Doty, in order to lock a hinge (Doty, Paragraph 0014) to prevent knee flexion (Doty, Paragraph 0004). The invention is further improved by Doty’s design as a patient progresses through a prescribed course of treatment, he or she may be better able to extend his or her knee. Thus, at an advanced stage of the 
In regards to Claim 4, Kahlmeyer in view of Young and Doty discloses the invention as claimed above. 
Kahlmeyer in view of Young and Doty further discloses the joint housing 41, 42 is coverable with at least one cover 8 (Kahlmeyer, adapter 8) (Kahlmeyer, Paragraph 0029, in one embodiment, in order to facilitate lateral or medial adjustability of pad 17, adapter 8 may be inserted between the pad 17 or the pad bracket 7 and the joint mechanism 4, represented in Fig 4a to 4e), the cover 8 on the housing 41,42 being engageable (Kahlmeyer, Paragraph 0029, this example enables a clip adapter 8 to attach to the joint mechanism 4) via a locking latch 86 (Kahlmeyer, exterior contour 86) with a mating locking element 49 (Kahlmeyer, groove 49) within the housing 41, 42 to hold the cover 8 to the housing 41, 42 (Kahlmeyer, Paragraph 0026, on discs 41 and 42, circumferentially positioned grooves 49, which facilitate attachment to coupling elements in the form of pad brackets 7, adapter rings 8, or pads 18 are formed. Paragraph 0029, this example enables a clip adapter 8 to attach to the joint mechanism 4. On the other side, an exterior contour 86 is formed, which represents the contour of the joint mechanism 4 with the relevant key element. Even here the notch 86 is shown, which is formed corresponding to the notch in the joint mechanism 4. Further illustrated in Fig 2, wherein there is a groove 49, positioned such that exterior contour 86 (As shown in Fig 4d) can latch onto the groove) for the purpose of facilitate lateral or medial adjustability of pad 17 (Kahlmeyer, Paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the joint housing, as disclosed by Kahlmeyer in view of Young and Doty, to have a cover and be engageable via locking latch with a mating lock, as taught by Kahlmeyer, in order to facilitate lateral or medial adjustability in the inner pad (Kahlmeyer, Paragraph 0029).
In regards to Claim 5, Kahlmeyer in view of Young and Doty discloses the invention as claimed above.
Kahlmeyer in view of Young and Doty further discloses wherein the cover 8 (clip adapter 8) has at least one latching element (Kahlmeyer, nub grabber on cover 8) specifically designed to hold the limiting wedge 9 at the cover 8 so that the limiting wedge 9 together with the cover 8 is controllably insertable or removable at the at least one opening 41a, 41b (Kahlmeyer, openings 41a, 41b as further illustrated in Annotated Fig 2) of the housing plates 41, 42 (Kahlmeyer, Paragraph 0032, adapter 8 is designed such that the stop insert 9 or the nub 95 are at least partially grabbed, so that pressing out is avoided. Paragraph 0031, the stop insert 9 can easily be grabbed and pulled out of the joint mechanism 4 via the nub 95, for example, to adjust the flexion angle limits) for the purpose of having the stop insert be controllably insertable or removable (Kahlmeyer, Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover, as disclosed by Kahlmeyer in view of Young and Doty, to have at least one latching element, as taught by Kahlmeyer, in order to have the stop insert be controllably insertable or removable (Kahlmeyer, Paragraph 0032).
	In regards to Claim 7, Kahlmeyer in view of Young and Doty discloses the invention as claimed above.
	Kahlmeyer in view of Young and Doty further discloses an analogous joint orthosis (Doty, Abstract, a lockable hinge for use in orthopedic braces), further teaching an analogous housing plate 26 (Doty, first hinge plate 26) having two opposite openings formed 58, 92 (Doty, groove 58, recess 92), for separately receiving in each case a limiting wedge 60, 94 (Doty, extension stop 60, flexion stop 94) (Doty, Paragraph 0046, a portion of a lateral face 54 (Fig 5) of the first hinge plate 26 adjacent an anterior edge 56 thereof includes a groove 58. A ridge (not shown) on a medial face (not shown) of an extension stop 60 (Figs 5 and 6) rests in the groove. Paragraph 0051, a portion of the lateral face 54 of the first hinge 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing plates as disclosed by Kahlmeyer in view of Young and Doty, to have two opposite openings for receiving a limiting wedge, as taught by Doty, in order to improve the convenience of the invention, being able to shift from a limited or free bent knee position to a locked position (Doty, the steps of assisting a person with standing and/or walking as described in Paragraphs 0024-0026).
In regards to Claim 8, Kahlmeyer in view of Young and Doty discloses the invention as claimed above.
Kahlmeyer in view of Young and Doty further discloses a joint orthosis comprising at least one biaxial joint 4 (Kahlmeyer, joint mechanism 4) (Kahlmeyer, Paragraph 0017, the joint mechanism is designed in such a manner that there is a pivot axis on both the upper and lower parts), for the purpose of being able to pivot and support physiologically correct movement of the joint (Kahlmeyer, Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the joint orthosis as disclosed by Kahlmeyer in view of Young and Doty, to comprise at least one biaxial joint, as taught by Kahlmeyer, in order to be able to pivot and support physiologically correct movement of the joint (Kahlmeyer, Paragraph 0003).
In regards to Claim 9, Kahlmeyer in view of Young and Doty discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biaxial joint, as disclosed by Kahlmeyer in view of Young and Doty, to be used in a knee orthosis, as taught by Doty, in order to provide a knee-immobilizing brace that assists persons with standing and/or walking (Doty, Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276305 A1 (Kahlmeyer et al., hereinafter referred to as Kahlmeyer) in view of US 5,038,765 (Young) and US 2004/0049140 A1 (Doty), and further in view of US 2014/0221891 A1 (Sreeramagiri et al., hereinafter referred to as Sreeramagiri).
	In regards to Claim 6, Kahlmeyer in view of Young and Doty discloses the invention as claimed above.
	Kahlmeyer in view of Young and Doty does not further disclose a sliding plate is inserted between each housing plate and the hinge rails.
	Sreeramagiri teaches an analogous joint orthosis (Abstract, a knee brace provides a varying unloading force to the knee as the joint is flexed and straightened. A dual hinge brace incorporating a push-pull hinge that alters the degree of angulation), further teaching a sliding plate 640, 650 (first plate 640, second plate 650; the plates slide relative to the joint mechanism), inserted between each housing plate 630, 670 (cover 630, pad 670) and the hinge rails 610, 620 (first arm 610, second arm 620) for the purpose of helping support and stabilizing the hinge 600 against lateral stress (Paragraph 0064).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the joint mechanism at disclosed by Kahlmeyer in view of Young and Doty, by adding a sliding .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        19 January 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786